DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 5, 7-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicants have amended for claims 1, 2, 4, 5, and 7-14, and added new claims 16-20.  An interview with the applicants was conducted on 3/5/2021 in light of the latest amendment.  The discussion was made concerning the claims in view of the prior art references.  Examiner provided examples of the issues with the Hoogland, Talbot, and Tsai references in light of the latest amendment.  The Examiner suggested changes and would await for a time so that the applicants could provide a supplemental amendment for the claims before sending out a new Office Action.  After a period of two weeks, an Office Action is being set forth based upon the amendment set of 1/5/2021.
The claims are set forth shown below, with claims 1, 2, 4, 5, 7-13 being rejected as shown below.  Claims 14-15 also shown below in a new rejection.  Claims 16-18 are 
The claimed features of claims 10 and 11 are noted, however, as claimed, the features encompasses the features as set forth in the Tsai reference as there is a broad interpretation of the particular features of where the elements are located in relation to one another and with the core.
The argument set forth in the claims are noted, including the features of Talbot compared to claim 1.  In this regards, it is noted of the claimed features that now include release of the molding core from the base tool, and after consideration, this feature is set forth in the Tsai reference, see below.
In regards to claim 18, Talbot and of the controllable adjustment with the rounded end and of the tilting, while this is of note, the retraction of the element would include only a portion that engages with the molding core at one end which is capable of causing a tilt upon the molding core in relation to the molding tool.
New claim 16 contains features that includes broader interpretation and would encompass the Hoogland reference, see rejection below.
In regards to claims 19 and 20, the claims are indicated allowable over the prior art references, see below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoogland (US 7891970).
In regards to claim 16, Hoogland teaches a molding tool 1, comprising: a base tool 5; a socket (see core 8 located within the base tool, see Figs. 1-3) defined in the base tool; 6a molding core 8 received in the socket, wherein the molding core has a rounded bottom wall (see bottom of the core 8; Figs. 1-3) which enables tilting of the molding core within the socket (movement of one of the controllable adjustment element 9 would enable tilting).

In regards to claim 17, Hoogland further teaches at least one controllable adjustment 9 element for determining a position of the molding core, wherein the at least one controllable adjustment element is movable between a first position and a second position (see Figs. 1-3), and, when in the first position, the at least one controllable adjustment element projects into the socket and enters into engagement with the molding core, and, when in the second position, the at least one controllable adjustment element is retracted and releases the molding core (the structure of Hoogland teaches the claimed structure and would be capable of operating in the claimed manner).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbot (US 4184835).
In regards to claim 18, Talbot teaches of a molding tool (see abstract), comprising: a base tool 12; a socket defined in the base tool (see Fig. 1, 3); a molding core 13 received in the socket, wherein the molding core defines at least one recess 20 therein; and at least one controllable adjustment element 19 having a rounded end 19a that is selectively receivable in the at least one recess and enables tilting of the molding core relative to the base tool (see Fig 1, the insertion of the adjustment element into the core would cause tilting as it moves along in the direction, as the element engages the core and moves along the recess.)

Claim(s) 1, 2, 4, 8, and 10-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsai (US 7563088).
Tsai teaches the claimed molding tool, comprising: 
a base tool 11; 
a socket 110 defined by the base tool; 
a moldinq core 31 received in the socket; 
wherein the moldinq core has opposed side walls each defining a discrete recess 311, 312 therein, wherein the recesses are spaced a lateral distance apart from each other (see Fig. 1, 2 and 5-7); 

wherein the at least two controllable adjustment elements are arranged in the base tool and are movable between a first position and a second position, wherein the at least two controllable adjustment elements project into the socket in the first position and enter into the corresponding recesses in the molding core, engaging the molding core with the base tool, and are retracted in the second position and withdrawn from the corresponding recesses, thereby releasing the molding core from the base tool (see Figs. 1 and 2).

In regards to claim 2, wherein the molding core 31 has an upper surface, a lower surface and lateral surfaces (see Fig. 1), wherein a molding surface is formed on the upper surface, and wherein the at least two controllable adjustment elements 32, 33 are arranged on the lateral surfaces of the molding core (see Figs. 1, 2).

In regards to claim 4, Tsai teaches of the at least two controllable adjustment elements  32, 33 are arranged in a lateral surface of the base tool which circumscribes the socket, for horizontal position adjustment of the moldinq core (see Figs 1-4).

In regards to claim 8,  wherein the at least two controllable adjustment elements are arranged in the base tool to set a tilt of the molding tool relative to the base tool, see Figs 1, 2, and 5-7, wherein the movement elements causes movement to the core and molding tool and further would cause tilt due to the lateral shifts.

	In regards to claim 10, features of the at least two controllable adjustment elements for the socket being a first part, and the additional second part being an additional socket with further molding core and two further controllable adjustment elements are noted.  These features are seen in Fig. 7, see elements 30a, with the first set of controllable adjustment elements 32 and second set of further controllable adjustment elements 33, the mold core 31 being set within in a first socket 110 of the base 11, and the additional socket 310 formed within the first part 31 of the mold core to form the second part 12.
	
In regard to claim 11, regarding the further adjustment elements are being arranged in one or more guide column and in a guide recess, as seen in Fig. 7, the adjustment elements 33 have an elongated shaft (seen as a column) and moves within the a guide recess.

In regards to claim 12, wherein the at least one controllable adjustment element comprises one or more of a mechanical, pneumatic and a hydraulic adjustment element.  See adjustment elements 32, 33, see Figs. 1, 2, and 5-7, concerning the plurality of mechanical adjustment elements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 1, 8 above, and further in view Hoogland (US 7891970).
In regards to claims 5 and 9, wherein the molding core has a rounded shape, thus enabling the molding core to be tilted in the socket by actuating the at least two controllable adjustment elements arranged in the base tool.
Tsai does not specifically teach of the core having rounded shape.
In regards to molding tools with cores within a socket, Hoogland also teaches a molding tool 1, comprising: a base tool 5; a socket (see core 8 located within the base tool, see Figs. 1-3) defined in the base tool; 6a molding core 8 received in the socket, wherein the molding core has a rounded bottom wall (see bottom of the core 8; Figs. 1-3).
It would have been obvious for one of ordinary skill in the art to modify Tsai with the core having a rounded shape as taught by Hoogland particularly upon the bottom portion, as this is an additional feature in repositioning of the mold core.

In regards to claim 7, wherein combination of Tsai and Hoogland, it would have been obvious for one skilled in the art to further modify with the substitution of the adjustment elements of Tsai in view of Hoogland with the elements of Hoogland in regards controlling the vertical height of the molding core in relation to the base tool as it allows for further additional adjustment and control of the position of the molding core.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of Border (US 7311506).
Tsai do not teach of a hydraulic expansion clamping element.
Border teaches of a shaft 510 having an actuator 508, and further teaches of hydraulic pressure that is applied to the actuator to précising locate the shaft 510, see Col. 5, lines 17-34, and Col. 5, lines 65 to Col. 6, line 4.
	It would have been obvious for one of ordinary skill in the art to modify the molding tool of Tsai with an additional hydraulic expansion clamping element as taught by Border as an additional feature in aligning the core within the socket.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (US 4184835) in view of Hoogland (US 7891970).
In regards to claim 14: 
The Talbot references one of the alternate claimed method steps for producing an optical element, see teaching of Talbot of forming optical lens, see Col. 1, lines 58-62, and furthermore Talbot teaches of the controllable adjustment element with rounded ends.
	Furthermore, Talbot teaches of the resin that is injected into the mold 15, see Col. 2, lines 52-55, from a supply source, sprue, runner, and gate.
	Talbot does not specifically teach of the formation of the resin form resin pellets. 
However, as taught by Hoogland, which also teaches one of the alternate steps of the core 8 with rounded bottom that is engaged by adjustment elements 9, the injection device 15 can be a plasticizing device, see Col. 6, lines 33-35.  This infers the melting .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot in view of Hoogland as applied to claim 14 above, and further in view of Border (US 7311506).
Talbot in view of Hoogland do not teach of a hydraulic expansion clamping element.
Border teaches of a shaft 510 having an actuator 508, and further teaches of hydraulic pressure that is applied to the actuator to précising locate the shaft 510, see Col. 5, lines 17-34, and Col. 5, lines 65 to Col. 6, line 4.
	It would have been obvious for one of ordinary skill in the art to modify the core of Talbot in view of Hoogland with an additional hydraulic expansion clamping element as taught by Border as an additional feature in aligning the core within the socket.

Allowable Subject Matter
Claims 19 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  After further consideration, the prior art references fail to teach of the additional feature wherein the molding core having at least one recess, and further at least one .
The closest prior art references including Hoogland, Tsai, and Talbot, do not teach of a further controllable adjustment element that is provided on at least one controllable adjustment element, wherein said at least one controllable adjustment element is selectively receivable in the at least one recess of the molding core.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744